Martin Ch. J.
The only question in this case is of the construction of a contract. In tiffs we think the Circuit Judge was correct. The collaterals referred to in the agreement between May and the plaintiffs were very evidently the endorsed notes of Clapp and Son, for they are specified as such, while the individual note of May is not, but is treated as distinct from such collaterals, and his agreement to pay it at maturity is made • entirely *40independent of the payment of the Clapp notes. I think it too obvious to need argument that the parties to the contract intended to separate the May note from what are mentioned in it as notes “ assig’ned as collateral security.” In fact the May note was not an “ assigned ” note, but an original note of the principal debtor for the balance over the amount of the assigned paper.
The judgment is affirmed.
Campbell J. concurred.